El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
■El interventor adicto Israel Rivera fue convicto de dos cargos de posesión y transportación de heroína bajo la anterior Ley de Narcóticos, y sentenciado el 4 de agosto de 1970 a penas de presidio de 8 a 12 años en un caso y de 8 a 10 en el otro, a cumplirse consecutivamente. La sentencia le fue sus-pendida bajo el régimen probatorio dispuesto en 34 L.P.R.A. see. 1026 y ss. Subsiguientemente se libró del vicio, estudió contabilidad, contrajo matrimonio y al presente es un ciuda-dano ejemplar. En 2 de diciembre de 1974 solicitó de la sala *652de instancia modificación de la sentencia por hallarse comple-tamente rehabilitado y el juez declaró nula la sentencia por considerar sus términos excesivos y señaló fecha para resen-tenciar a tenor de la vigente Ley de Sustancias Controladas (24 L.P.R.A. see. 2101 y ss.). Al certiorari de El Pueblo aduciendo falta de jurisdicción en el tribunal de instancia para rebajar la sentencia por haber transcurrido el término de 90 días desde que fue dictada (Regla 185 de Procedimiento Criminal), libramos orden requiriendo del acusado interventor que muestre causa por la que no deba anularse la resolución de instancia, mas una ulterior consideración del caso nos inclina a sostener al juez recurrido.
Este Tribunal no ha de detenerse ante una interpreta-ción literal de reglas para corregir un castigo a todas luces desproporcionado y exagerado. La individuación de la pena y la expresada tendencia legislativa a considerar al adicto como enfermo curable no toleran este castigo que excede el impuesto a reos cuya deformación y tipo de con-ducta antisocial los excluyen de los beneficios de la liber-tad a prueba.
Si nuestro sistema de libertad a prueba (34 L.P.R.A. see. 1026 y ss.) faculta al tribunal para “suspender los efectos de la sentencia” y a la vez dispone que el convicto “quedará bajo la custodia legal del tribunal”, siendo el más relevante efecto de la sentencia la duración del término de reclusión impuesto, no vemos impedimento para que en un caso adecuado como el presente pueda el juez en su amplia supervisión de la libertad del probando, modificar el término original de la sentencia cuando a su juicio resultare ser condición impropia e innecesaria a los fines de rehabilitación que es el propósito central del sistema. Es la compensación de la facultad que autoriza al mismo tribunal a encarcelar al convicto si infringe los términos y condiciones de su probatoria.
*653La Ley de Sustancias Controladas de 1971 (24 L.P.R.A. sec. 2101 y ss.) implantó una política pública para enfren-tar la adicción a drogas narcóticas enfilada hacia el rescate del adicto como opción preferente a su encarcelamiento. Refleja el nuevo estatuto la conciencia social y científica de que el presidio no cura la adicción a drogas, como en el pasado tampoco sirvió para curar la adicción alcohólica. En armonía con la corriente rehabilitadora este Tribunal en Martínez Reyes v. Tribunal Superior, 104 D.P.R. 470 (1975), eliminó las convicciones bajo la anterior Ley de Narcó-ticos como impedimento descalificante para una suspensión de sentencia en subsiguiente convicción por infringir la Ley de Sustancias Controladas.
Bajo el propósito legislativo de reformar al adicto, el término de prisión, pena suspendida cuando se pone al convicto bajo un régimen de libertad a prueba, pierde su virtualidad de castigo por reclusión y se convierte en una condición del régimen. Como tal condición estará vinculada a la conducta del probando. Los hechos de este caso demues-tran que una pena desusadamente larga, especialmente las impuestas bajo la anterior ley, puede exceder en mucho el término necesario para la rehabilitación del convicto y en tal caso resulta inútil mantenerla hasta su extinción, (1) El principio de individuación de la pena se cumple en tales casos modificando la original y resentenciando al probando a una pena que se ajuste a la vital realidad de su reforma y a la política pública que encarna la Ley de Sustancias Controladas de 1971 (24 L.P.R.A. see. 2101 y ss.).
*654La Regla 185 de Procedimiento Criminal (2) interpretada en Pueblo v. Tribunal Superior, 91 D.P.R. 539 (1964), no impide la modificación de la sentencia en este caso. Su empuje está principalmente dirigido a situaciones en que la reclusión del convicto en un establecimiento de corrección es recurso imperativo de defensa social. En lo que respecta al tratamiento judicial de la adicción a drogas la rebaja de sentencia en probatoria no ha de considerarse como intervención con el criterio original del juez que la impuso, sino como reajuste y adaptación al propósito legislativo vigente en el nuevo estatuto; como la modificación de cualquier otra condición impuesta al probando según evoluciona su conducta bajo las normas de libertad a prueba.
Preservando para el tribunal de instancia facultad continua para reducir los términos de la sentencia exclusivamente en casos en los que la Ley de Sustancias Controladas concede la alternativa de libertad bajo régimen probatorio, nos guiamos por el propósito legislativo delineado en su Art. 522 (24 L.P.R.A. see. 2522) que una vez certificado el adicto como rehabilitado por la agencia correspondiente, lo declara elegible para libertad bajo palabra dispensándolo del usual requisito de haber cumplido el mínimo de la sentencia; el Art. 516 que faculta al Secretario a relevar cualquier convicto rehabilitado de la prohibición allí impuesta relativa a licencia de conducir y de posesión o portación de armas de fuego por término de cinco años a partir de la extinción de la sentencia o de haber sido declarado adicto; el Art. 404 (24 L.P.R.A. see. 2404) que *655extiende al convicto de posesión la libertad a prueba por término que no exceda de cinco años, suspendiéndose el pro-cedimiento sin hacer pronunciamiento de culpabilidad, dis-poniendo exoneración y sobreseimiento sin declaración de culpabilidad si el probando cumple las condiciones del régimen; el Art. 602 (24 L.P.R.A. see. 2602) que manda aplicar las penas menores del nuevo estatuto a casos simi-lares surgidos bajo la ley anterior; y las disposiciones transitorias de dicha Ley de Sustancias Controladas (Núm. 4 de 23 de junio de 1971) que proveen para toda persona con-victa de posesión la suspensión de procedimiento criminal y las penalidades menores de los incisos (b) y (a) respectiva-mente del Art. 404 (24 L.P.R.A. see. 2404) “aun cuando la acusación, en su caso, hubiese sido radicada al amparo de legislación anterior.” Responde todo este esquema legislado a la naturaleza de la infracción en que incurre el adicto a drogas cuya aflicción no tiene carácter intrínsecamente criminoso y en que la carga del agravio se concentra principal-mente en el individuo afectado. El tratamiento especial que los casos de posesión de drogas reciben en la Ley, demanda un método correctivo apropiado en armonía con el propósito de la ley, diferenciable del seguido con otros delitos.
No estamos preconizando la rebaja automática e indis-tinta de sentencias suspendidas bajo régimen probatorio en casos bajo la Ley de Sustancias Controladas. La discreción del juez ha de moverse con- criterios selectivos en circuns-tancias que apelen a su sentido básico de justicia ante los méritos del caso, y a la luz de los principios de individua-ción de la pena y reforma del adicto aquí enunciados.
Por ser el término de una sentencia su principal efecto y condición sujeto a suspensión bajo la Ley de Libertad a Prueba (34 L.P.R.A. see. 1026 y ss.) y hallándose el probando bajo la custodia legal del tribunal, éste tiene poder en cualquier tiempo para modificar la duración de dicho término atemperándolo al grado o etapa de rehabilitación del *656sentenciado, como lo tiene para modificar cualquier otra condición de la libertad en probatoria.

No ha lugar al certiorari del Estado para revisar la resolución recurrida. Confirmada.

El Juez Asociado Señor Rigau disintió con opinión sepa-rada. El Juez Asociado Señor Martín emitió opinión disidente en la cual concurren los Jueces Asociados Señores Rigau y Torres Rigual. El Juez Asociado Señor Irizarry Yunqué radicará una expresión particular.

 Al reconocer en los tribunales esta facultad estimativa, base para modificación de la pena en cualquier tiempo para atemperarla al progreso de la rehabilitación del convicto en probatoria, sólo seguimos la pauta marcada por el legislador que faculta a la Administración de Corrección creada por Ley Núm. 116 de 22 de julio de 1974 para participar en toda decisión en cuanto a recomendaciones para dar por terminado el confina-miento, el período de libertad bajo palabra o el término de libertad a prueba o para modificar las condiciones o términos de ésta. Título III, Art. 7(f) (3) ley citada.


 Regla 185 de Procedimiento Criminal
“. . . El Tribunal sentenciador podrá corregir una sentencia ilegal en cualquier momento. Asimismo podrá por causa justificada y en bien de la justicia, rebajar una sentencia dentro de los noventa días de haber sido dictada, siempre que la misma no estuviere pendiente en apelación, o dentro de los sesenta días después de haberse recibido el mandato confir-mando la sentencia o desestimando la apelación o de haberse recibido una orden denegando una solicitud de certiorari.”